EXHIBIT 10.4 Grantee: Grant Date: Address: Option Number: Expiration Date: Number of Shares: Exercise Price Per Share: STOCK OPTION AGREEMENT 2 This STOCK OPTION AGREEMENT is made this day of , 20 , between FIRSTBANK CORPORATION (the “Company”) and the grantee named above (the “Employee”), pursuant to the Firstbank Corporation 2006 Stock Compensation Plan (the “Plan”). All capitalized defined terms in this Agreement shall have the meaning ascribed to such terms in the Plan, unless otherwise defined in this Agreement. IT IS AGREED AS FOLLOWS: 1.
